Filed:  February 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
	Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent,
	and
EVAN MANVEL,
	Intervenor.
(SC S48999)
	En Banc
	On petition to review ballot title.
	Argued and submitted January 15, 2002.
	David J. Hunnicutt, Tigard, argued the cause and filed the
petition for himself and petitioner George.
	Janet Metcalf, Assistant Attorney General, Salem, argued the
cause and filed the answering memorandum for respondent.  With
her on the answering memorandum were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.
	Evan Manvel, intervenor, filed a memorandum.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
		PER CURIAM
In this ballot title review proceeding, petitioners
challenge various aspects of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 117
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d).  See ORS 250.085(5)
(setting out standard of review).
		We have considered petitioners' arguments and determine
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:											

AMENDS CONSTITUTION: PROVIDES QUALIFIED
COMPENSATION RIGHT FOR LOCAL
REGULATIONS THAT REDUCE PROPERTY
VALUE; MODIFIES EXISTING
COMPENSATION 
REQUIREMENTS
		RESULT OF "YES" VOTE: "Yes" vote provides
qualified right to compensation for local land use
regulations that unfairly, disproportionately reduce
residential value; repeals any 2000 amendments to
compensation requirements.
	     RESULT OF "NO" VOTE: "No" vote rejects proposal
for qualified right to compensation for local land use
regulations that unfairly, disproportionately reduce
residential value; rejects modifying existing
compensation requirements.
	     SUMMARY: Amends Constitution.  Provides that state
shall compensate natural persons for some local zoning,
land use regulations adopted after measure's effective
date if regulations unfairly and disproportionately
reduce value of primary residence.  Does not apply to
state statutes, regulations.  Total amount of
compensation is limited to amount appropriated for that
purpose.  Exempts regulations adopted to protect public
health, safety, to comply with federal law, to protect
public natural resources, or to address conflicting
land uses.  Legislature must prepare, refer measure
designating new revenue source to pay compensation. 
Until funding is approved, no compensation may be
claimed, paid.  Repeals any amendments to preexisting
compensation right adopted at 2000 election.  Retains
preexisting right to payment of just compensation when
government takes private property for public use. 
Other provisions.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).